ITEMID: 001-61454
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF LEWIS v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Violation of Art. 8;Violation of Art. 13
JUDGES: Matti Pellonpää;Nicolas Bratza
TEXT: 7. The applicant is a United Kingdom national, who was born in 1944 and is currently serving a sentence of imprisonment in HMP Maidstone.
8. The applicant and his wife frequently travelled between various European countries. On 16 April 1997, the Chief Constable of South Wales authorised the installation of covert recording devices at the applicant's cottage and this was carried out on 23 April 1997. Authority for a further 28 days' surveillance was granted on 14 May 1997.
9. Over 160 hours of tapes were obtained between the period of 25 April to 9 June 1997, on which latter date the applicant and his wife were arrested. The transcripts of the taped conversations made up the bulk of the case against the applicant.
10. At trial, the applicant's defence alleged that the recorded discussions, which occurred while he and the others concerned were under the influence of drugs, were “drug-crazed ramblings” and challenged their admissibility. A “voir dire” took place from 28 May to 1 June 1998, during which the defence made submissions concerning the procedure for authorisation of the surveillance and seeking inter alia to exclude irrelevant or prejudicial material under sections 78 of the Police and Criminal Evidence Act 1984 (PACE). By agreement, the transcript evidence was reduced from five to two files and an agreed schedule was adopted by all counsel concerning the occasions on which the conversations occurred at the same time as drug taking. In summing up to the jury at the conclusion of the trial, the judge directed their attention to the fact that the supposedly incriminating statements taped at the cottage were or may have been the product of the participants' intoxicated state and that it was for them to assess whether despite the drugs the defendants were expressing rational, genuine thoughts, real ideas, plans or arrangements.
11. On 15 June 1998, the applicant was convicted of charges inter alia of conspiracy to import controlled drugs and possession of controlled drugs in connection with importation of marijuana and cocaine from overseas. He was sentenced to a total of fifteen years' imprisonment. A confiscation order was imposed on him on 24 September 1998 in the sum of 50,169.18 pounds sterling (GBP).
12. On 10 November 1999, a single judge of the Court of Appeal refused an extension of time to appeal against sentence and refused leave to appeal against conviction, noting that no satisfactory or sufficient reason had been given for the 11 month delay in lodging the application. The applicant's renewed application was refused by the Court of Appeal on 17 October 2000.
13. At the relevant time, the Home Office Guidelines of 1984 on the use of equipment in police surveillance operations provided that only chief constables or assistant chief constables were entitled to give authority for the use of such devices. The Guidelines were available in the library of the House of Commons and were disclosed by the Home Office on application.
14. In each case, the authorising officer had to satisfy himself that the following criteria were met: (a) the investigation concerned serious crime; (b) normal methods of investigation had been tried and failed, or had been, from the nature of things, unlikely to succeed if tried; c) there must have been good reason to think that the use of the equipment would be likely to lead to an arrest and a conviction, or where appropriate, to the prevention of acts of terrorism and d) the use of equipment was operationally feasible.
15. The 1997 Act provides a statutory basis for the authorisation of police surveillance operations involving interference with property or wireless telegraphy. The relevant sections relating to the authorisation of surveillance operations, including the procedures to be adopted in the authorisation process, entered into force on 22 February 1998.
16. Since 25 September 2000, these controls have been augmented by Part II of the Regulation of Investigatory Powers Act 2000 (“RIPA”). In particular, covert surveillance in a police cell is now governed by sections 26(3) and 48(1) of RIPA. RIPA also establishes a statutory Investigatory Powers Tribunal to deal with complaints about intrusive surveillance and the use of informants by the police.
VIOLATED_ARTICLES: 13
8
